Voto particular de conformidad emitido por el
Juez Aso-ciado Señor Estrella Martínez,
al cual se unen la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Se-ñor Kolthoff Caraballo.
Por considerar que las maestras y maestros peticiona-rios necesitan la protección inmediata de este Tribunal, es-toy conforme con la determinación de paralizar los efectos de la legislación que trastoca su derecho a la pensión. En consecuencia, avalo con mi voto el recurso de certificación expedido en el día de hoy para atender de forma oportuna un reclamo de un sector amplio de nuestra fuerza trabajadora.
La Asociación de Maestros de Puerto Rico, por sí y en representación de sus miembros, presentó ante el Tribunal de Primera Instancia una Demanda sobre Injunction Pre-liminar y Permanente y Solicitud de Sentencia Declarato-ria, en unión a varios miembros del sistema de retiro para maestros (peticionarios). En ésta, los peticionarios cuestio-nan la constitucionalidad de la Ley Núm. 160-2013, la cual enmendó el sistema de retiro de los maestros, al aducir que constituye un menoscabo de obligaciones contractuales; que se aprobó en violación al debido proceso de ley y a la igual protección de las leyes, y que constituye un acto de incautación sin compensación alguna por parte del Estado. En síntesis, plantean que existían alternativas menos one-rosas para atender la situación del referido sistema; que la ausencia total y absoluta de información no permite esta-blecer si la medida aprobada atiende el problema; que la *81ley aprobada altera y modifica el contrato establecido con sus miembros, y lacera el derecho de pensión que rige su ingreso al servicio magisterial.
Hoy, los peticionarios acuden a este Tribunal mediante una Solicitud de Certificación Intrajurisdiccional y una Moción en Auxilio de Jurisdicción. Entre otros remedios, los peticionarios solicitan que se paralice la implantación de la Ley Núm. 160-2013, hasta tanto se considere en los méritos su reclamo.
Sabido es que este Tribunal tiene la facultad para intervenir por iniciativa propia, “en casos pendientes ante los tribunales de inferior jerarquía cuando ‘se planteen cuestiones noveles de derecho, o se planteen cuestiones de alto interés público que incluyan cualquier cuestión constitucional sustancial’ ”. P.I.P. v. E.L.A. et al., 186 DPR 1, 9 (2012). Tal facultad está contenida en el Art. V, Sec. 2 de la Constitución de Puerto Rico, LPRA, Tomo 1, que instauró un sistema judicial unificado, por lo que “cualquier parte del Sistema Judicial tiene la facultad de resolver una causa”. Vives Vázquez v. E.L.A., 142 DPR 117, 135 (1996). A su vez, el inciso (e) del Art. 3.002 de la Ley de la Judicatura de 2003 (4 LPRA sec. 24s) dispone que “[m]ediante auto de certificación, a ser expedido discrecionalmente, motu proprio, o a solicitud de parte, podrá traer inmedia-tamente ante sí para considerar y resolver cualquier asunto pendiente ante el Tribunal de Primera Instancia [...] cuando se planteen cuestiones noveles de derecho, o se planteen cuestiones de alto interés público que incluyan cualquier cuestión constitucional sustancial [...]”.(Enfasis nuestro). Véase, además, Alvarado Pacheco y otros v. ELA, 188 DPR 594 (2013).
Estimo que este Tribunal ha ejercido cabalmente su res-ponsabilidad ante el alto interés público que revisten los cambios adoptados al sistema de retiro de maestros y la necesidad imperiosa de que se atienda el asunto de la cons-titucionalidad o no de la ley impugnada. Opino que resulta *82necesario tramitar con celeridad tal asunto y el momento es oportuno, no solamente para que el Estado y los maestros y maestras conozcan el desenlace final de la validez legal o inconstitucionalidad del estatuto, sino para contri-buir a devolverles la paz a miles de padres y madres y a sus hijos, quienes actualmente se ven privados de recibir el pan de la enseñanza.
A ello debemos añadir que la incertidumbre sobre el asunto del sistema de retiro de maestros puede conllevar el nefasto efecto de que un sector de la clase magisterial, compuesta por más de 40,000 maestros y maestras, se vea obligada a tomar en los próximos días la decisión de renun-ciar para acogerse al sistema de retiro y no perjudicarse en la reducción de sus pensiones, lo que irremediablemente afectará al sistema educativo al no contar con el personal capacitado para ofrecer la educación a los estudiantes.
Ante este cuadro, y existiendo un recurso adecuado, he-mos actuado acertadamente al abrirle a los maestros y maestras las puertas de este Tribunal en el momento oportuno.
Por las razones expuestas, estoy conforme con la certifi-cación y la paralización decretada por este Tribunal hoy.